               Case 2:19-cr-00148-JCC Document 43 Filed 06/04/20 Page 1 of 1



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9    UNITED STATES OF AMERICA,                           CASE NO. CR19-0148-JCC
10                           Plaintiff,                   MINUTE ORDER
11            v.

12    PARK HUNG QUAN,

13                           Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to Defendant’s pro se motion for release
18   from detention (Dkt. No. 33). Pursuant to Local Civil Rule 83.2(b)(5), a represented person
19   cannot appear or act on his own behalf absent leave from the Court. Defendant is presently
20   represented by Thomas David Coe. Therefore, the Court STRIKES Defendant’s pro se motion
21   for release from detention (Dkt. No. 33) as improperly filed.
22          DATED this 4th day of June 2020.
23                                                          William M. McCool
                                                            Clerk of Court
24

25                                                          s/Tomas Hernandez
                                                            Deputy Clerk
26


     MINUTE ORDER
     CR19-0148-JCC
     PAGE - 1
